        Case 3:18-cv-04865-EMC Document 317 Filed 04/15/21 Page 1 of 1




                                  OFFICE OF THE CLERK
                              UNITED STATES DISTRICT COURT
                                 Northern District of California

                                       CIVIL MINUTES


 Date: April 15, 2021              Time: 10:33-10:43=            Judge: EDWARD M. CHEN
                                         10 Minutes

 Case No.: 18-cv-04865-EMC         Case Name: In re Tesla Inc. Securities Litigation v.

Attorneys for Plaintiff: Nicholas Porritt, Adam McCall
Attorneys for Defendant: Patrick Gibbs, Sarah Lightdale, Brian French

 Deputy Clerk: Angella Meuleman                        Court Reporter: Jo Ann Bryce

                        PROCEEDINGS HELD BY ZOOM WEBINAR

Status Conference held.

                                          SUMMARY

Parties stated appearances.

ADR: Parties reported nothing planned between now and fact discovery deadline.

Discovery: Parties request extension of Fact Discovery from 6/15/2021 to 9/15/2021 and Expert
Discovery from 9/15/2021 to 12/15/2021 (3 months). Parties further requested extension of
disposition motion hearing date from January 2022 to March 2022. Court directed the parties to
submit their proposed stipulation. Court reserves the right to modify disposition motions hearing
deadlines and date given time needed between MSJ and PTC. Defense counsel noted neither side
anticipating sweeping MSJ. To extent MSJ, they are likely to be narrowly focused regarding
particular representations or particular defendants. Plaintiff’s counsel concurs.

Proposed class notice and plan to be submitted within the next 3 weeks. Notice Administrator has
been retained. Anticipates 5 months to be completed.

Further Status Conference set 11/18/2021 at 10:30AM. Joint Status Report due 11/12/2021.
